                                                    Case 2:20-cv-00616-KJD-BNW Document 20
                                                                                        19 Filed 05/29/20
                                                                                                 05/27/20 Page 1 of 20



                                                1   ERIC W. SWANIS, ESQ.
                                                    Nevada Bar No. 6840
                                                2
                                                    GREENBERG TRAURIG, LLP
                                                3   10845 Griffith Peak Drive, Suite 600
                                                    Las Vegas, Nevada 89135
                                                4   Telephone: (702) 792-3773
                                                5   Facsimile: (702) 792-9002
                                                    Email: swanise@gtlaw.com
                                                6   Counsel for Defendants
                                                7

                                                8
                                                                         IN THE UNITED STATES DISTRICT COURT
                                                                               FOR THE DISTRICT OF NEVADA
                                                9
                                               10   JORDAN LYNCH,
                                                                                                        CASE NO. 2:20-CV-00616-KJD-BNW
                                               11                                Plaintiff,
                                               12
                                                           v.
GREENBERG TRAURIG, LLP




                                               13
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                                    C. R. BARD, INC.; BARD PERIPHERAL
                                               14   VASCULAR, INCORPORATED,
                           Suite 600




                                               15                                 Defendants.
                                               16

                                               17                         PROPOSED STIPULATED PROTECTIVE ORDER
                                               18          The Parties, through their respective counsel, stipulate to the entry of a protective order
                                               19   to govern the dissemination of documents, materials, and other information, including the
                                               20   substance and content thereof, designated by any party as confidential and produced by any
                                               21   party in support of motions, in response to written discovery, or during any formal or informal
                                               22   discovery in this litigation subject to the terms as set forth below.
                                               23          WHEREAS, the parties to this action, through their respective counsel, have agreed
                                               24   that a protective order preserving the confidentiality of certain documents and information
                                               25   should be entered by the Court.
                                               26   ///
                                               27   ///
                                               28   ///

                                                                                                    1
                                                    Case 2:20-cv-00616-KJD-BNW Document 20
                                                                                        19 Filed 05/29/20
                                                                                                 05/27/20 Page 2 of 20



                                                1          THEREFORE, IT IS ORDERED as follows:
                                                2   I.     Definitions
                                                3          1.     Confidential Information. “Confidential Information” is defined herein as
                                                4   any information that constitutes, reflects, discloses, or contains: (1) a “trade secret or other
                                                5   confidential research, development, or commercial information” that is suitable for protection
                                                6   under Federal Rule of Civil Procedure 26(c)(1)(G); and (2) information that may be protected
                                                7   from disclosure under a party’s constitutional right of privacy such as confidential and private
                                                8   psychiatric, psychological, medical condition and/or employment information.
                                                9          2.     Trade Secret. A party, in designating information “Confidential” because it
                                               10   contains a “Trade Secret,” shall designate only information that meets the definition of trade
                                               11   secret contained in 18 U.S.C. § 1839:
                                               12                 the term “trade secret” means all forms and types of financial,
                                                                  business, scientific, technical, economic, or engineering
GREENBERG TRAURIG, LLP




                                               13
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                                                  information, including patterns, plans, compilations, program
                                               14                 devices, formulas, designs, prototypes, methods, techniques,
                           Suite 600




                                                                  processes, procedures, programs, or codes, whether tangible or
                                               15                 intangible, and whether or how stored, compiled, or memorialized
                                               16                 physically, electronically, graphically, photographically, or in
                                                                  writing if –
                                               17
                                                                         (A)   the owner thereof has taken reasonable
                                               18
                                                                         measures to keep such information secret; and
                                               19
                                                                         (B) the information derives independent
                                               20                        economic value, actual or potential, from not being
                                               21                        generally known to, and not being readily
                                                                         ascertainable through proper means by, the public.
                                               22

                                               23          3.     This Action. “This Action” means Jordan Lynch v. C. R. Bard, Inc., et al.,
                                               24   Case No. 2:20-cv-00616-KJD-BNW, pending in the United States District Court District of
                                               25   Nevada.
                                               26   ///
                                               27   ///
                                               28   ///

                                                                                                   2
                                                    Case 2:20-cv-00616-KJD-BNW Document 20
                                                                                        19 Filed 05/29/20
                                                                                                 05/27/20 Page 3 of 20



                                                1   II.    Information Within the Scope of the Protective Order
                                                2          4.      This Protective Order shall govern all hard copy and electronic materials, the
                                                3   information contained therein, and all other information produced or disclosed during This
                                                4   Action, including all copies, excerpts, summaries, or compilations thereof, whether revealed
                                                5   in a document, deposition, other testimony, discovery response or otherwise, by any party to
                                                6   This Action or its representatives (the “Supplying Party”) to any other party or parties to This
                                                7   Action or their representatives (the “Receiving Party”), whether provided voluntarily,
                                                8   pursuant to formal discovery procedures, or otherwise. The Parties agree that confidentiality
                                                9   of materials at trial will be determined by the Court after a separate briefing and/or argument
                                               10   process.
                                               11          5.      The scope of confidentiality protections afforded under this Protective Order
                                               12   does not include any trial exhibits or trial testimony entered into evidence during the case
GREENBERG TRAURIG, LLP




                                               13   known as Phillips v. C. R. Bard, Inc., et al., No. 3:12-cv-00344-RCJ-WGC (D. Nev. June 1,
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14   2015), as to which that Court entered an Order denying Bard’s motion to seal trial exhibits
                           Suite 600




                                               15   and trial transcripts.
                                               16          In addition, this Protective Order does not apply to any document that was admitted
                                               17   into evidence during the three MDL Bard IVC filter bellwether cases In Re: Bard IVC Filters
                                               18   Products Liability Litigation, MDL 2641, listed in the MDL Court’s Suggestion of Remand
                                               19   and Transfer Order (Second), Dkt. No. 3 (Exhibit 2 – Admitted Exhibit List from Bellwether
                                               20   Trials and Documents No Longer Subject to Protective Order). To the extent only a portion
                                               21   of a document was admitted, only that portion of the document that was admitted shall not be
                                               22   subject to protection.
                                               23          Notwithstanding the foregoing, this Protective Order does not address or alter whether
                                               24   or not Defendants may argue that non-confidential documents should still be entitled to
                                               25   protection under the work-product doctrine and/or the attorney-client communication
                                               26   privilege.
                                               27   ///
                                               28   ///

                                                                                                   3
                                                    Case 2:20-cv-00616-KJD-BNW Document 20
                                                                                        19 Filed 05/29/20
                                                                                                 05/27/20 Page 4 of 20



                                                1   III.   Designating Information As “Confidential” Pursuant to This Protective Order
                                                2          6.     Documents.       Any Supplying Party producing documents that contain
                                                3   information that meets the definition of Confidential Information as provided in Paragraphs 1
                                                4   and 2 herein, may designate the contents of the documents as “Confidential” prior to or at the
                                                5   time of production by placing the following designation on the documents:
                                                6   “CONFIDENTIAL – Subject to Protective Order.” Where a document consists of more than
                                                7   one page, each page of the document shall be designated as such. Any document or
                                                8   information for which it is impracticable or impossible to affix such a legend may be
                                                9   designated by written notice to that effect with a reasonable description of the material in
                                               10   question including a BATES number, where applicable.
                                               11          7.     Inspection. If a Supplying Party makes documents or information available for
                                               12   inspection, rather than delivering copies to another party, no “Confidential” designation is
GREENBERG TRAURIG, LLP




                                               13   required in advance of the initial inspection. For the purposes of initial inspection only, the
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14   documents shall be considered “CONFIDENTIAL.” Upon production of the inspected
                           Suite 600




                                               15   documents, the Supplying Party shall designate which of the produced or copied documents
                                               16   and materials are or contain Confidential Information pursuant to Paragraph 6 of this Order.
                                               17          8.     Written Discovery. If responses to written discovery contain Confidential
                                               18   Information as defined in Paragraph 1 and 2 of this Protective Order, the Responding Party
                                               19   may designate the responsive documents and information, as set forth in Paragraph 6, with
                                               20   specific indication of the page and line references of the material that is “Confidential” under
                                               21   the terms of this Protective Order.
                                               22          9.     Depositions.     The parties may designate as Confidential any deposition
                                               23   transcript, or portions thereof, in This Action that meets the definition of Confidential
                                               24   Information provided in Paragraphs 1 and 2 of this Protective Order. Counsel for the
                                               25   designating party shall advise the court reporter and the parties on the record during the
                                               26   deposition or by letter no later than thirty (30) calendar days after the court reporter provides
                                               27   the parties with the final deposition transcript. If any portion or all of a deposition transcript
                                               28   is designated as Confidential Information, the court reporter shall label the cover page of the

                                                                                                    4
                                                    Case 2:20-cv-00616-KJD-BNW Document 20
                                                                                        19 Filed 05/29/20
                                                                                                 05/27/20 Page 5 of 20



                                                1   original and one copy of the transcript to state that Confidential Information is contained
                                                2   therein, and shall label as “Confidential” each page of the transcript and/or exhibits to the
                                                3   deposition transcript that constitute “Confidential Information.” Confidential designations of
                                                4   transcripts or portions thereof, apply to audio, video, or other recordings of the testimony. The
                                                5   court reporter shall clearly mark any transcript or portion thereof prior to the expiration of the
                                                6   30-day period as “DO NOT DISCLOSE – SUBJECT TO FURTHER CONFIDENTIALITY
                                                7   REVIEW.”      Deposition transcripts or portions thereof will be treated as Confidential
                                                8   Information until expiration of the 30-day period. If any party does not designate the
                                                9   transcript as “Confidential” either at the time of the deposition or within the 30-day period
                                               10   defined above, no portion of the entire transcript will be deemed “Confidential” and the “DO
                                               11   NOT DISCLOSE- SUBJECT TO FURTHER CONFIDENTIALITY REVIEW” legend shall
                                               12   be removed. The 30-day period may not be extended without mutual agreement of the parties.
GREENBERG TRAURIG, LLP




                                               13          10.    Confidential Information Produced by Third Parties. A party in This
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14   Action may designate as Confidential any document, information, or testimony produced or
                           Suite 600




                                               15   supplied by any person or entity not a party to This Action, that constitutes or meets the
                                               16   definition of Confidential Information as defined in Paragraphs 1 and 2 of this Protective
                                               17   Order. The party claiming confidentiality shall designate the information as such within thirty
                                               18   (30) days of its receipt of such information. Any party receiving information from a third
                                               19   party shall treat such information as Confidential Information during this thirty (30) day
                                               20   period while all parties have an opportunity to review the information and to determine
                                               21   whether it should be designated as confidential. Any party designating third party information
                                               22   as Confidential Information shall have the same rights, duties, and obligations, as a Supplying
                                               23   Party under this Protective Order.
                                               24          11.    Publicly Available Information.           The confidentiality restrictions and
                                               25   confidentiality obligations set forth herein shall not apply to information that is at the time of
                                               26   production or disclosure, or subsequently becomes, through no wrongful act on the part of the
                                               27   Receiving Party, generally available to the public through publication or otherwise. This
                                               28   includes information published during public hearings and trials, if the Supplying Party does

                                                                                                    5
                                                    Case 2:20-cv-00616-KJD-BNW Document 20
                                                                                        19 Filed 05/29/20
                                                                                                 05/27/20 Page 6 of 20



                                                1   not move to seal or appeal any order denying such motion to seal within the time permitted
                                                2   under the applicable rules. Notwithstanding the foregoing, this Protective Order does not
                                                3   address or alter whether or not Defendants may argue that non-confidential documents should
                                                4   still be entitled to protection under the work-product doctrine and/or the attorney-client
                                                5   communication privilege.
                                                6   IV.    Limitations on Use of Confidential Information
                                                7          12.    All Confidential Information shall be used for the purpose of this lawsuit only,
                                                8   and except as permitted by this Order, the parties and their respective attorneys, as well as
                                                9   experts or consultants, shall not give, show, or otherwise divulge or disclose the Confidential
                                               10   Information, or any copies, prints, negatives or summaries thereof to any person or entity.
                                               11   Notwithstanding the foregoing provisions of this paragraph, nothing in this Order shall
                                               12   prevent the use of any of the documents or electronically stored information (“ESI”) produced
GREENBERG TRAURIG, LLP




                                               13   pursuant to this Protective Order in other actions brought by the plaintiff’s counsel, so long
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14   as a comparable protective order is entered in those other actions.
                           Suite 600




                                               15          13.    Confidential Information pursuant to this Protective Order shall be treated by
                                               16   the parties, their counsel, and any other signatory to this Protective Order as being confidential
                                               17   and private. Any copy of Confidential Information shall have the same status as the original.
                                               18   The disclosure and use of Confidential Information shall be confined to the permissible
                                               19   disclosures and uses set forth in this Protective Order, and no one shall disclose or use
                                               20   Confidential Information in a manner inconsistent with the terms and the intent of this
                                               21   Protective Order.
                                               22          14.    Confidential Information may be disclosed only to the following persons and
                                               23   shall be used solely for the litigation of This Action and may not be disclosed to anyone not
                                               24   authorized under this paragraph:
                                               25                 a.     Parties, their representatives, in-house counsel and regular
                                               26          employees who are actively engaged in, or actively overseeing This Action;
                                               27                 b.     Counsel of record, their associated attorneys, and support staff,
                                               28          including paralegal and secretarial personnel who are working on This Action;

                                                                                                    6
                                                    Case 2:20-cv-00616-KJD-BNW Document 20
                                                                                        19 Filed 05/29/20
                                                                                                 05/27/20 Page 7 of 20



                                                1                 c.      Experts and consultants (including their employees/contractors)
                                                2          who are consulted or retained by a party to assist in the litigation of This Action;
                                                3                 d.      Third-party contractors and their employees who are consulted or
                                                4          retained by one or more parties to provide litigation-support or copy services in
                                                5          connection with the litigation of This Action
                                                6                 e.      Witnesses or prospective witnesses in This Action;
                                                7                 f.      Court reporters, videographers, and other persons involved in
                                                8          recording deposition testimony in This Action;
                                                9                 g.      The Court and its personnel, including any mediators and/or
                                               10          special masters appointed by the Court, or if an appeal, the court with appellate
                                               11          jurisdiction; and
                                               12                 h.      Jurors in This Action.
GREENBERG TRAURIG, LLP




                                               13          15.    Prior to the disclosure of any Confidential Information to any person identified
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14   in Paragraph 14 above (except the Court and its personnel and jurors in This Action), the
                           Suite 600




                                               15   disclosing party will provide each potential recipient of Confidential Information with a copy
                                               16   of this Protective Order, which said recipient shall read. Upon reading this Protective Order,
                                               17   such person shall sign an Agreement to Maintain Confidentiality (“Confidentiality
                                               18   Agreement”), attached to this Order as Exhibit A, acknowledging that he or she has read this
                                               19   Protective Order and shall abide by its terms. Notwithstanding the foregoing provision,
                                               20   Confidential Information may be disclosed to a witness who will not sign an Confidentiality
                                               21   Agreement in a deposition at which the party who has designated the Confidential Information
                                               22   is represented or has been given notice that Confidential Information produced by the party
                                               23   may be used.       These Confidentiality Agreements are strictly confidential and shall be
                                               24   maintained by counsel for each party and only with good cause shown and separate court
                                               25   order will the Confidentiality Agreements be disclosed to the opposing side. Persons who
                                               26   come into contact with Confidential Information for clerical or administrative purposes, and
                                               27   who do not retain copies or extracts thereof, are not required to execute Confidentiality
                                               28   Agreements but must comply with the terms of this Protective Order.

                                                                                                    7
                                                    Case 2:20-cv-00616-KJD-BNW Document 20
                                                                                        19 Filed 05/29/20
                                                                                                 05/27/20 Page 8 of 20



                                                1          16.    All persons receiving or given access to Confidential Information in accordance
                                                2   with the terms of this Order consent to the continuing jurisdiction of this Court for the
                                                3   purposes of enforcing this Order and remedying any violations thereof.
                                                4          17.    Confidential Information shall not be placed or deposited in any sort of data
                                                5   bank that is made available for indiscriminate or general circulation to lawyers, litigants,
                                                6   consultants, expert witnesses or any other persons not working on This Action and not
                                                7   signatories to this Protective Order. This paragraph and the other provisions of this Order
                                                8   shall not apply to materials which, if challenged by any party, the Court rules are not entitled
                                                9   to protection. This paragraph does not limit or restrict in any way the manner in which a party
                                               10   may store and make Confidential Information available to the attorneys, support staff, experts,
                                               11   and any other persons or entities working on This Action, provided the general terms of this
                                               12   Order are followed.
GREENBERG TRAURIG, LLP




                                               13          18.    The parties and their counsel as well as their technical consultants and experts
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14   shall also not sell, offer, advertise, publicize nor provide under any condition any Confidential
                           Suite 600




                                               15   Information produced by any other party to any competitor of any defendant or to any
                                               16   employee or any competitor (irrespective of whether they are retained as an expert by a party
                                               17   in This Action).
                                               18          19.    In the event that either of the parties is served by a non-party with a subpoena
                                               19   for Confidential Information that was originally provided and claimed as Confidential by
                                               20   another party, the Receiving Party will give notice to the Supplying Party, where reasonably
                                               21   possible, no less than ten (10) business days prior to disclosure by providing a copy of the
                                               22   subpoena, to allow a reasonable opportunity for the Supplying Party to object to such
                                               23   production before any production takes place.
                                               24          20.    If a Receiving Party learns of any unauthorized disclosure of Confidential
                                               25   Information, it shall take reasonable efforts to immediately (a) inform the Supplying Party in
                                               26   writing of such disclosure, including to whom the material was disclosed; (b) make a
                                               27   reasonable effort to retrieve all copies of the Confidential Information only to the extent the
                                               28   Receiving Party has control over the unauthorized disclosed documents; (c) and to the extent

                                                                                                    8
                                                    Case 2:20-cv-00616-KJD-BNW Document 20
                                                                                        19 Filed 05/29/20
                                                                                                 05/27/20 Page 9 of 20



                                                1   the Receiving party has control over the person or persons to whom unauthorized disclosures
                                                2   were made, inform the persons of the terms of this Protective Order.
                                                3   V.     Changes in and Objections to Designation of Information
                                                4          21.    “Clawback” of Irrelevant Confidential Information. If a Supplying Party
                                                5   produces any document containing Confidential Information that they identify to the
                                                6   Receiving Party as irrelevant, the Supplying Party may notify the Receiving Party of the
                                                7   Irrelevant Confidential Information in writing.      If a portion of the document contains
                                                8   information relevant to This Action, the Supplying Party shall also supply the Receiving Party
                                                9   with a new copy of the document which shall be substituted for the earlier produced document.
                                               10   Upon receipt of the substitute document, the Supplying Party shall promptly return or destroy
                                               11   the earlier produced document. Upon receipt of the Supplying Party’s written notice, the
                                               12   Receiving Party shall, within a reasonable time, not exceed twenty (20) days, (a) treat such
GREENBERG TRAURIG, LLP




                                               13   material in accordance with this Order; (b) take reasonable steps to notify any person to whom
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14   the Receiving Party disclosed such information of the new confidential designation; (c) take
                           Suite 600




                                               15   reasonable steps to procure the return of all copies of such material from any such persons
                                               16   who are not entitled to receipt of Confidential Information under the terms of this Protective
                                               17   Order; (d) request in writing that such person procure the return of such information from any
                                               18   person to whom such person may have disclosed the information.
                                               19          22.    Challenges to Designation of Confidential Information. A Receiving Party
                                               20   may challenge a Supplying Party’s designation or re-designation by notifying the Supplying
                                               21   Party in writing that the confidentiality designation does not meet the definition of
                                               22   “Confidential Information.” The designation by any party of Confidential Information raises
                                               23   no presumption that the information or documents are entitled under the law to protection. If
                                               24   any party contends, in writing, that any document, material, ESI, or other thing has been
                                               25   erroneously designated as Confidential Information, the party who designated the information
                                               26   as Confidential Information shall initiate a meet and confer within ten (10) days with the
                                               27   opposing party and the parties shall make a good faith effort to resolve issues relating to such
                                               28   designations. After the meet and confer, the party who designated the information as

                                                                                                   9
                                                    Case 2:20-cv-00616-KJD-BNW Document 20
                                                                                        19 Filed 05/29/20
                                                                                                 05/27/20 Page 10 of 20



                                                1   Confidential Information shall file a motion with the Court within thirty (30) days of receiving
                                                2   such written notification establishing that the information is entitled to protection as
                                                3   Confidential Information under the law. If the designating party fails to timely file such a
                                                4   motion within the allotted thirty (30) day period, the document, ESI, material, or other thing,
                                                5   which is designated as Confidential Information, shall forthwith be produced and be deemed
                                                6   not to be Confidential Information.        Any information or thing being challenged as
                                                7   inappropriately designated as Confidential Information shall nonetheless be treated as
                                                8   Confidential Information unless and until either (a) the designating party gives written
                                                9   permission to do otherwise, (b) the designating party fails to file a motion establishing that
                                               10   the challenged material is subject to protection as Confidential Information under the law
                                               11   within the thirty (30) day time period, or (c) the Court rules that the document, material, ESI,
                                               12   or other thing shall not be treated as confidential. Should the Court rule that any item
GREENBERG TRAURIG, LLP




                                               13   designated as Confidential Information is not entitled to protection under the law, the
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14   designating party shall, within fourteen (14) days after all appeals are exhausted, provide the
                           Suite 600




                                               15   party challenging the confidential designation with copies of each item free of any language
                                               16   indicating that the item is subject to a Protective Order. A Receiving Party shall only challenge
                                               17   documents under this Paragraph that they have a good faith basis for using in This Action.
                                               18          23.    Nothing in this Protective Order shall be deemed to shift the burden of proof to
                                               19   the party challenging the confidential designation with regard to whether the materials
                                               20   produced pursuant to this Protective Order are entitled to protection under the law as
                                               21   Confidential Information.
                                               22   VI.    Filing Under Seal
                                               23          24.    Where a Party Files Documents and Contends the Documents Should be
                                               24   Kept Sealed. Where a party intends to file documents that contain Confidential Information
                                               25   with the Court, said party must file a motion for an order sealing the documents consistent
                                               26   with applicable law and comply with the provisions of FRCP 5.2 and LR IC 6-1 of the local
                                               27   rules. A copy of the motion must be served on all parties that have appeared in the case.
                                               28   ///

                                                                                                   10
                                                    Case 2:20-cv-00616-KJD-BNW Document 20
                                                                                        19 Filed 05/29/20
                                                                                                 05/27/20 Page 11 of 20



                                                1            25.    Where a Party Files Documents Claimed as Confidential by Another Party.
                                                2   A party that files or intends to file with the Court Confidential Information produced by
                                                3   another party but does not intend to request to have the records sealed, must do the following:
                                                4                   a.     Make arrangements consistent with FRCP 5.2 and LR IC 6-1 of
                                                5            the local rules to lodge the documents under seal.
                                                6                   b.     File redacted copies of the documents (if appropriate) so that they
                                                7            do not disclose the contents of the records that are subject to the confidentiality
                                                8            agreement or protective order;
                                                9                   c.     Serve a copy of the motion on all parties that have appeared in the
                                               10            case; and
                                               11                   d.     Give written notice to the party that produced the documents that
                                               12            the documents will be placed in the public court file unless the party files a
GREENBERG TRAURIG, LLP




                                               13            timely motion to seal records.
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14            If the party that produced the Confidential Information and was served with the
                           Suite 600




                                               15   abovementioned notice fails to file a motion to seal the records within fifteen (15) days of
                                               16   receipt of the notice referenced in Subparagraph 25.d. or to obtain a court order extending the
                                               17   time to file such motion, the clerk must promptly remove all the documents filed under seal
                                               18   pursuant to this provision from the envelope or container where they are located and place
                                               19   them in the public file. If the party files a motion or an application to seal within fifteen (15)
                                               20   days of receipt of the notice referenced in Subparagraph 25.d. days or such later time as the
                                               21   Court has ordered, these documents are to remain conditionally under seal until the Court
                                               22   rules on the motion or application and thereafter are to be filed as ordered by the Court.
                                               23            This section shall not apply with respect to documents admitted into evidence as
                                               24   exhibits at the trial of this matter. The Supplying Party reserves the right, however, to petition
                                               25   the Court for protection with respect to such documents admitted into evidence as exhibits at
                                               26   trial.
                                               27   ///
                                               28   ///

                                                                                                    11
                                                    Case 2:20-cv-00616-KJD-BNW Document 20
                                                                                        19 Filed 05/29/20
                                                                                                 05/27/20 Page 12 of 20



                                                1   VII.   Miscellaneous Provisions
                                                2          26.    Amending or Modifying Protective Order. By written agreement of the
                                                3   parties, or upon motion and order of the Court, the terms of this Protective Order may be
                                                4   amended or modified. This Protective Order shall continue in force until amended or
                                                5   modified by consent or agreement of the parties or by order of the Court, and shall survive
                                                6   any final judgment or settlement in This Action, including but not limited to any final
                                                7   adjudication of any appeals petitions for extraordinary writs, unless otherwise vacated or
                                                8   modified by the Court. The Court shall have continuing jurisdiction over the terms and
                                                9   provisions of this Protective Order.
                                               10          27.    After Final Adjudication. Upon written demand by the Supplying Party made
                                               11   within thirty (30) days after final adjudication of This Action, including but not limited to,
                                               12   any final adjudication of any appeals and petitions for extraordinary writs, the Receiving Party
GREENBERG TRAURIG, LLP




                                               13   shall assemble and return all Confidential Information to the Supplying Party or, alternatively,
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14   shall destroy all such material at the Supplying Party’s expense. The Receiving Party shall
                           Suite 600




                                               15   verify the complete destruction or return to the Supplying Party all such Confidential
                                               16   Information by executing and mailing to counsel for the Supplying Party an Acknowledgment
                                               17   in the form attached hereto as Exhibit B. A copy of each such executed Acknowledgment
                                               18   shall be maintained by counsel for the Receiving Party and counsel for the Supplying Party.
                                               19   Notwithstanding the foregoing provisions of this paragraph, the Receiving Party may
                                               20   maintain its privileged communications, work product, Confidentiality Agreements and
                                               21   Acknowledgments pursuant to the Protective Order, materials required to be retained pursuant
                                               22   to applicable law, and all court-filed documents even though they contain Confidential
                                               23   Information, but such materials shall remain subject to the terms of this Protective Order.
                                               24   This provision may not be invoked while the plaintiff’s attorneys of record have active
                                               25   pending cases relating to IVC Filters manufactured by C. R. Bard, Inc. and/or Bard Peripheral
                                               26   Vascular, Inc.
                                               27   ///
                                               28   ///

                                                                                                  12
                                                    Case 2:20-cv-00616-KJD-BNW Document 20
                                                                                        19 Filed 05/29/20
                                                                                                 05/27/20 Page 13 of 20



                                                1          28.     The terms of this Protective Order do not preclude, limit, restrict, or otherwise
                                                2   apply to the use of Confidential Information at trial. The use of Confidential Information
                                                3   during trial will be addressed in a later agreement between the parties, or, if they cannot reach
                                                4   an agreement, by further order of the Court.
                                                5          29.     Nothing in this Order shall be deemed a waiver of any parties’ right to oppose
                                                6   any motion by any other party for a protective order or to oppose any objection to the
                                                7   disclosure of any information or documents on any legal grounds, including, but not limited
                                                8   to, the grounds that the party seeking the protective order has neither timely nor adequately
                                                9   objected to disclosure of such documents and information or moved for a protective order.
                                               10          30.     This Protective Order does not relieve any party of its obligations to respond to
                                               11   otherwise proper discovery in This Action. Nothing contained in this Order, or any action
                                               12   taken pursuant to it shall waive or impair any party’s right to assert claims of privilege or
GREENBERG TRAURIG, LLP




                                               13   work product protection, or the right of any party to object to the relevancy of admissibility
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14   of documents or information sought or produced into assert objections to requested discovery
                           Suite 600




                                               15   on grounds other than Confidential Information. This Protective Order also shall not affect
                                               16   or create any presumption with respect to the right of any party from seeking or obtaining
                                               17   additional protection with respect to any documents, materials, or information where allowed
                                               18   by law.
                                               19          31.     Electronically Stored Information (“ESI”) Document Production Review
                                               20   Process.     To expedite document production of ESI from Defendants, the parties, through
                                               21   their respective counsel, have agreed to a primarily “no-eyes-on” document production as to
                                               22   relevancy while still performing a privilege review for ESI which Defendants will be
                                               23   producing subsequent to this Protective Order. The Parties recognize that a substantial portion
                                               24   of the documents that will be produced in This Action were initially produced in In re: Bard
                                               25   IVC Filters Products Liability Litigation, MDL No. 2641, in the United States District Court
                                               26   District of Arizona (“IVC Filter MDL”), pursuant to a “no-eyes-on” document production as
                                               27   to relevancy in order to expedite production in the MDL. As a result, the Receiving Party
                                               28   agrees to make a good faith effort to apply the terms of this Protective Order consistent with

                                                                                                   13
                                                    Case 2:20-cv-00616-KJD-BNW Document 20
                                                                                        19 Filed 05/29/20
                                                                                                 05/27/20 Page 14 of 20



                                                1   that production. The Parties further agree that any additional document productions in This
                                                2   Action may be made pursuant to this “no-eyes-on” review/ESI production process (the
                                                3   “Process”).
                                                4          32.    The Parties and their counsel agree to the entry of the Protective Order in This
                                                5   Action, and to the Process, which shall govern the production of documents, materials, and
                                                6   other information, including the substance and content thereof; and use of any such
                                                7   documents, materials, and other information during discovery, in conjunction with court
                                                8   filings or hearings, during any other pre-trial activity, and during trial. The Parties and their
                                                9   counsel have also agreed that all ESI produced by Defendants pursuant to the Process will be
                                               10   subject to the following terms:
                                               11                 a.      At the time of production, Defendants will identify the documents
                                               12          or ESI as being produced pursuant to the Process and subject to the restrictions
GREENBERG TRAURIG, LLP




                                               13          of this Paragraph (the “Process ESI”).
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14                 b.      Nothing in this Protective Order shall prevent the use of any
                           Suite 600




                                               15          Process ESI in other actions brought by the Plaintiff’s counsel, so long as a
                                               16          substantially comparable protective order is entered in those other actions.
                                               17                 c.      Prior to using any document or ESI from the Process ESI as part
                                               18          of a filing, at a deposition, or at a trial or hearing in this matter, Plaintiffs shall
                                               19          make a good faith effort to identify whether the document or ESI contains any
                                               20          information that is subject to redaction under Paragraphs 33-34 (“Redaction
                                               21          Requirements”) of this Protective Order and corresponding Exhibit C
                                               22          (“Redaction Protocol”) and to redact any such information in accordance with
                                               23          this Order and redaction protocol.
                                               24                 d.      Defendants shall independently have the right to identify any
                                               25          documents or ESI from the Process ESI, including documents identified by
                                               26          Plaintiffs pursuant to Subparagraph 32.c. above, as subject to the Redaction
                                               27          Requirements and Redaction Protocol and to require the redaction of the
                                               28          information set forth therein; in that event, Defendants shall provide Plaintiffs

                                                                                                    14
                                                    Case 2:20-cv-00616-KJD-BNW Document 20
                                                                                        19 Filed 05/29/20
                                                                                                 05/27/20 Page 15 of 20



                                                1         with a redacted version of the subject documents or ESI with the same
                                                2         production Bates number(s) and Plaintiffs shall destroy any unredacted copies
                                                3         or versions of the document that they possess.
                                                4                e.      Defendants shall have the right to identify any document, file, or
                                                5         other form of ESI produced pursuant to the Process as both being irrelevant to
                                                6         the matters in dispute in this case and containing trade secret or other
                                                7         confidential information and to “claw back” such ESI or documents from the
                                                8         production. After Plaintiffs use a document or ESI from the Process ESI as part
                                                9         of a filing, at a deposition, or at a trial or hearing in this matter, Defendants shall
                                               10         have 30 days to seek claw back of the particular document pursuant to this
                                               11         Paragraph; this latter requirement does not apply to Process ESI that has not been
                                               12         used by Plaintiffs as part of a filing, at a deposition, or at a trial or hearing in this
GREENBERG TRAURIG, LLP




                                               13         matter, which may be clawed back at any time.
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14                f.      Plaintiffs shall have the right to challenge any designation or claw
                           Suite 600




                                               15         back by Defendants under Subparagraphs 32.d. or 32.e. above by submission of
                                               16         the ESI or document to the Court under seal, and any filings that refer to the
                                               17         protected substance of the ESI or document must, likewise, be made under seal.
                                               18                g.      Non-Waiver of Privilege
                                               19                        i.      The production in This Action, use in This Action, or any
                                               20                other disclosure in This Action of the substance or content of documents,
                                               21                materials, or other information that is protected by the attorney-client
                                               22                privilege, work-product protection, or any other privilege or protection
                                               23                shall not amount to waiver of the privilege and/or protection in This
                                               24                Action, or in any other federal or state proceeding, and Plaintiff and
                                               25                Plaintiff’s counsel stipulate that they will not argue in any other action or
                                               26                proceeding, whether in federal or state court, that the production, use, or
                                               27                other disclosure of such documents, materials, or other information in
                                               28                This action constitutes waiver of the privilege or protection.

                                                                                                    15
                                                    Case 2:20-cv-00616-KJD-BNW Document 20
                                                                                        19 Filed 05/29/20
                                                                                                 05/27/20 Page 16 of 20



                                                1                       ii.    If the Receiving Party identifies a document, material, or
                                                2                other information that reasonably appears to be protected by any privilege
                                                3                or other protection, they shall promptly notify the Supplying Party in
                                                4                writing. If the Supplying Party determines that the document, material,
                                                5                or other information is privileged or otherwise protected, it shall make
                                                6                such an assertion in writing within 30 days of receipt of notification.
                                                7                After being notified, the Receiving Party must promptly return, sequester,
                                                8                or destroy the specified information and any copies it has; must not use
                                                9                or disclose the information until the claim is resolved; must take
                                               10                reasonable steps to retrieve the information if the party disclosed it before
                                               11                being notified; and may promptly present the information to the court
                                               12                under seal for a determination of the claim. Failure to assert the privilege
GREENBERG TRAURIG, LLP




                                               13                or protection within 30 days of receipt of notification shall amount to
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14                waiver of any privilege or protection only of the document, material, or
                           Suite 600




                                               15                other information identified in the notification.
                                               16                Unless waived under subsection (ii) above, at any time, a party that produces
                                               17         any document, material, or other information that it believes to be protected by the
                                               18         attorney-client privilege, work-product protection, or any other privilege or protection
                                               19         may assert the privilege or protection in writing. After being notified, the Receiving
                                               20         Party must promptly return, sequester, or destroy the specified information and any
                                               21         copies it has; must not use or disclose the information until the claim is resolved; must
                                               22         take reasonable steps to retrieve the information if the party disclosed it before being
                                               23         notified; and may promptly present the information to the court under seal for a
                                               24         determination of the claim.
                                               25                h.     To the extent that the documents or ESI produced pursuant to the
                                               26         Process contain any adverse event reporter names or information of a patient
                                               27         who is not a party to this litigation and which would otherwise be redacted in
                                               28         accordance with the Redaction Requirements of this Protective Order, Plaintiffs

                                                                                                  16
                                                    Case 2:20-cv-00616-KJD-BNW Document 20
                                                                                        19 Filed 05/29/20
                                                                                                 05/27/20 Page 17 of 20



                                                1           and their counsel and agents shall not contact the patient or reporter of an adverse
                                                2           event unless and until the parties go through the processes outlined in
                                                3           Subparagraphs 32.e. and 32.g. above with respect to redaction of information
                                                4           and this Court determines the information is not subject to redaction.
                                                5           33.    Redaction of Adverse Event Reporter, HIPAA, and Other Information
                                                6   Pursuant to Exhibit C. Defendants have produced in the IVC Filter MDL and may produce
                                                7   in This Action additional and updated adverse event reports and complaint files maintained
                                                8   pursuant to 21 U.S.C. § 360i, 21 C.F.R. § 803.18 and 21 C.F.R. § 820.1-.250, as well as
                                                9   documents relating to those adverse events and complaint files. To the extent that Defendants
                                               10   are able to identify whether these reports and complaint files relate to the Plaintiff at the time
                                               11   they are produced in This Action, the parties and their respective counsel have consented to
                                               12   and agreed that the Defendants shall refrain from redacting identifiable information of the
GREENBERG TRAURIG, LLP




                                               13   Plaintiff in this litigation, pursuant to 21 C.F.R. § 20.63(f)(1)(iii). Otherwise, in accordance
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14   with 21 C.F.R. § 20.63(f) and other applicable laws, statutes, and regulations, the Defendants
                           Suite 600




                                               15   shall only redact such information as is set forth in the agreed Redaction Protocol attached to
                                               16   this Protective Order as Exhibit C, and Plaintiff shall have the right to object to any redactions
                                               17   made.
                                               18           The parties acknowledge that this Stipulated Order is intended to and does satisfy the
                                               19   written consent requirement of the federal regulations.
                                               20                  a.     Any documents containing any reporter or personal identifying
                                               21           information shall be designated and branded as confidential in accordance with
                                               22           this Order. To the extent that any adverse event reporter information or patient
                                               23           information belonging to any individual or entity who is not a party to this
                                               24           litigation is disclosed, because such information is not required to be redacted in
                                               25           accordance with this Protective Order (see Paragraph 29-30), the Receiving
                                               26           Party and their counsel and agents shall not contact the patient or reporter
                                               27           involved in an adverse event.
                                               28   ///

                                                                                                    17
                                                    Case 2:20-cv-00616-KJD-BNW Document 20
                                                                                        19 Filed 05/29/20
                                                                                                 05/27/20 Page 18 of 20



                                                1                 b.       Any additional documents or ESI Defendants produce in This
                                                2          Action will be produced subject to this Order and marked Confidential. Thus,
                                                3          any documents or ESI containing any adverse event reporter, personal
                                                4          identifying information, or any other information protected from disclosure as
                                                5          described in Exhibit C shall continue to be treated as confidential in accordance
                                                6          with this Order.
                                                7          34.    If the Receiving Party intends to file with the Court, use at a deposition, or
                                                8   otherwise disclose a document to a nonparty (consistent with the terms of this Order), the
                                                9   Receiving Party shall make a good faith effort to redact that document consistent with
                                               10   Exhibit C prior to such disclosure. After such filing or other use, the Supplying Party shall
                                               11   have fifteen (15) days to provide the Receiving Party with an amended copy of the document
                                               12   with any additional redactions it deems necessary pursuant to Exhibit C. If an amended copy
GREENBERG TRAURIG, LLP




                                               13   is provided, the Receiving Party will ensure that the original copy is replaced with the
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14   amended copy in the court filing or deposition.
                           Suite 600




                                               15          35.    Each party shall retain all rights and remedies available to it under the law for
                                               16   the enforcement of this Protective Order against anyone who violates it.
                                               17          36.    Nothing in this Protective Order shall be construed to prevent this Court from
                                               18   disclosing any facts the Court relies upon in making any findings or issuing any ruling, order,
                                               19   judgment, or decree.
                                               20          37.    Within thirty (30) days of any information that has been claimed as Confidential
                                               21   Information being de-designated or made publicly available, the Supplying Party shall
                                               22   provide notice of the Confidential Information that has been de-designated and/or made
                                               23   publicly available. Such notice shall be made by identifying bates numbers or by other means
                                               24   such as identifying categories of information where the identification of bates numbers are
                                               25   not possible or not feasible. Publicly available includes documents that have been filed with
                                               26   any court or entered as an exhibit during trial not under seal, provided, however that the
                                               27   Supplying Party is not required to provide notice of de-designation with regard to such
                                               28   documents until any motion or request to seal those documents is denied.

                                                                                                  18
                                                    Case 2:20-cv-00616-KJD-BNW Document 20
                                                                                        19 Filed 05/29/20
                                                                                                 05/27/20 Page 19 of 20



                                                1          This paragraph only applies to the extent that the Supplying Party knew or should have
                                                2   known that the information claimed as Confidential Information was de-designated or made
                                                3   publicly available.
                                                4          Respectfully submitted this 27th day of May 2020.
                                                5
                                                     WENDT LAW FIRM, PC                               GREENBERG TRAURIG, LLP
                                                6
                                                     By: /s/ Samuel M. Wendt                          By: /s/ Eric W. Swanis
                                                7        Samuel M. Wendt, Esq.*                          ERIC W. SWANIS, ESQ.
                                                8        sam@wendtlaw.com                                Nevada Bar No. 6840
                                                         WENDT LAW FIRM, PC                              swanise@gtlaw.com
                                                9        4717 Grand Avenue, Suite 130                    10845 Griffith Peak Drive
                                                         Kansas City, Missouri 64112                     Suite 600
                                               10
                                                         Tel.: (816)531-4415                             Las Vegas, Nevada 89135
                                               11        *Admitted Pro Hac Vice                          Tel: (702)792-3773

                                               12          Peter C. Wetherall, Esq.                       Counsel for Defendants
GREENBERG TRAURIG, LLP




                                               13          pwetherall@wetherallgroup.com
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                                           Nevada Bard No. 4414
                                               14          WETHERALL GROUP, LTD
                           Suite 600




                                                           9345 West Sunset Rd., Suite 100
                                               15
                                                           Las Vegas, Nevada 89148
                                               16          Tel.: (702)838-8500

                                               17          Counsel for Plaintiff
                                               18
                                                      IT IS ORDERED that ECF No. 19 is
                                               19
                                                      GRANTED except to the extent it is              IT IS SO ORDERED.
                                               20     inconsistent with the following: IT IS
                                                      ORDERED that when a movant files
                                               21     documents under seal pursuant to                                     May
                                                                                                                 29th of ___________,
                                                                                                      Dated this ____                 2020.
                                                      Paragraph 25, they must (1)
                                               22
                                                      simultaneously file a notice with the
                                               23     court that they have filed the
                                                      documents under seal pursuant to this           ___________________________________
                                               24     Order; and (2) after 15 days, file a            BRENDA WEKSLER
                                                      notice that the documents filed under           United States Magistrate Judge
                                               25
                                                      seal should be unsealed pursuant to
                                               26     this Order, if the nonmovant has not
                                                      filed a motion to seal.
                                               27

                                               28


                                                                                                 19
                                                    Case 2:20-cv-00616-KJD-BNW Document 20
                                                                                        19 Filed 05/29/20
                                                                                                 05/27/20 Page 20 of 20



                                                1                                 CERTIFICATE OF SERVICE
                                                2          I hereby certify that on May 27, 2020, I caused the foregoing document to be
                                                3   electronically filed with the Clerk of the Court using the CM/ECF system, which will send
                                                4   notification of such filing to the CM/ECF participants registered to receive such service.
                                                5

                                                6

                                                7
                                                                                                  /s/ Evelyn Escobar-Gaddi
                                                8                                                 An employee of GREENBERG TRAURIG, LLP
                                                9
                                               10

                                               11

                                               12
GREENBERG TRAURIG, LLP




                                               13
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14
                           Suite 600




                                               15

                                               16

                                               17

                                               18

                                               19

                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28
